DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is in response to the Amendment filed on 04/20/2021.  Claims 1, 11, and 16 have been amended.  Claims 10 and 17 have been previously cancelled. Claims 1-9, 11-16, and 18-20 are currently pending.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7-9, 11-13, 15, 16, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Avellan (US 2015/0156246) in view of O’Shaugnessy (US 7,814,425) 
Regarding claim 1, Avellan discloses A communication network comprising: 
a gateway transceiver configured to communicate with a plurality of remote locations via the communication network.  Avellan discloses a system that communicates data to user computers via gateway platforms and a broadcast device (Para. [0015] 
Avellan also discloses a gateway controller configured to identify a website and link accessible data that is content that is accessible via a weblink embedded in the website, the gateway controller configured to determine that the website meets a popularity condition and the  link accessible data that meets the popularity condition that meets the  popularity condition, the link accessible data being retrieved via a weblink at the website, the website and  the link accessible data meeting the popularity condition when the gateway controller has received a predetermined number of requests for each of the website and the link accessible data from the plurality of remote locations, the gateway controller further configured to generate website content data by combining website content from the  website and the link accessible data, and control the gateway transceiver to transmit the combined website content from the website and the link accessible data to the plurality of remote locations via a broadcast communication.  Avellan discloses a system which determines which websites are most frequently accessed, and determines to transmit the websites as broadcast data (Paras. [0031], [0035]-[0036]). Avellan also discloses the transmission of the imaged web pages to user computers (Para. [0024).  Avellan further provides an example wherein a certain hockey game that has been selected by a large number of viewers (i.e. link accessible data) on the main page of ESPN (i.e. website) is selected to be in included with the broadcast data (i.e. combining website content and link accessible data) (Para. [0036]).  Alternatively, if it is argued that while Avellan does disclose the generation of web pages (Paras. [0024]-[0025], Avellan does not disclose generate website content data by combining website content from the website and the link accessible data and the link accessible data being content that is accessible via a weblink embedded in the website.   O’Shaugnessy teaches a system wherein a second web page (i.e. link accessible data) made accessible through links on a first web page is prefetched and a thumbnail preview of the second web page is displayed on the first web page (i.e. link accessible data is combined with web page) and 
Claims 11 and 18 feature limitations similar to those of claim 1 and are therefore rejected using the same rationale.
Regarding claim 2, Avellan discloses The communication network according to claim 1, wherein the gateway controller is configured to periodically update the website content data by generating updated website content data based on updated website data for the website and updated link accessible data, and control the gateway transceiver to transmit the updated website content data to the plurality of remote locations via a broadcast communication.  Avellan discloses the updating and broadcasting of information from a website to user computers (Para. [0030]).
Claim 12 features limitations similar to those of claim 2 and is therefore rejected using the same rationale.
Regarding claim 3, Avellan discloses The communication network according to claim 1, wherein the gateway controller is configured to generate a plurality of website content data, each based on respective website data for a website and respective link accessible data at the website, and control the gateway transceiver to transmit the plurality of website content data to the plurality of remote locations via a broadcast communication.  Avellan discloses imaging web pages to place them in a format suitable for broadcasting, and the imaging of tag data that 
Claim 13 features limitations similar to those of claim 3 and is therefore rejected using the same rationale.
Regarding claim 7, Avellan discloses The communication network according to claim 1, wherein the gateway transceiver is configured to establish a satellite communication link to communicate with the plurality of remote locations via the communication network.  Avellan discloses sending imaged web pages via a satellite (Para. [0023]).
Claim 15 features limitations similar to those of claim 7 and is therefore rejected using the same rationale.
Regarding claim 8, Avellan discloses The communication network according to claim 1, further comprising a plurality of local terminals disposed at the remote locations, each of the local terminals being configured to access a storage that is configured to store the website content data transmitted to the remote locations by the gateway transceiver.  Avellan discloses user computer devices checking a local storage device for information regarding requested web pages (Para. [0028]).
Regarding claim 9, Avellan discloses The communication network according to claim 8, wherein each of the local terminals is configured to provide the website content data from the storage without accessing the communication network in response to receiving a request for the website.  
Regarding claim 16, Avellan discloses the method according to claim 11, further comprising:
storing the website content data transmitted to the remote locations in a respective storage associated with a respective network user terminal disposed at each of the remote locations; and 
operating a local server at the local user terminal to provide the website content data from its storage without accessing the gateway in response to receiving a request for the website. 
Avellan discloses a user computer checking a local storage device for information, and if the information has been previously broadcast and stored in the storage device, displaying the information in a browser (i.e. without accessing gateway). (Para. [0028]).

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Avellan in view of O’Shaugnessy, and in further view of Bellwood (US 2009/0216769)
Regarding claim 4, Avellan and O’Shaugnessy do not disclose The communication network according to claim 1, wherein the gateway controller is further configured to include in the website content data a local access indicator that indicates to local terminals at the remote locations that the local terminals are to make the website content data available to users from the local terminals.  Bellwood teaches a system wherein a user’s access to content is determined by a web service server’s review of usage rights of the content (Paras. [0033], [0060]).  It would have been obvious to one of ordinary skill in the art to modify Avellan and O’Shaugnessy to allow access to content based on usage rights since it would regulate the use of content (Para. [0010]).

Claims 5, 14, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Avellan in view of O’Shaugnessy, and in further view of Debois (US 2015/0213493)
Regarding claim 5, Avellan and O’Shaugnessy do not fully disclose the communication network according to claim 1, wherein the gateway controller is further configured to analyze website access request activity by the remote locations to identify an interest characteristic associated with the remote locations, control the transceiver to retrieve advertising content based on the interest characteristic, and control the transceiver to transmit, via a broadcast communication, the advertising content to the plurality of remote locations associated with the interest characteristic.  Avellan discloses a system that determines how information will be sent to user computers based on the popularity of the information, based on the tracking which websites are most frequently accessed (i.e. analyzing website access request activity) (Para. [0031]). Avellan also discloses retrieving the desired data from the networks (Para. [0037]).  However, Avellan does not disclose that said content is advertising content.  Debois teaches the selection of advertising content for presentation (Para. [0014]).  It would have been obvious to one of ordinary skill in the art at the time of invention to modify Avellan and O’Shaugnessy to provide advertising content as taught by Debois since it would provide capabilities for providing various types of transmitted content.
Claim 14 features limitations similar to those of claim 5 and is therefore rejected using the same rationale.
Claim 19 features limitations similar to those of claims 5 and 9 and is therefore rejected using the same rationale.

Claims 6 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Avellan in view of O’Shaugnessy, and in further view of Khedouri (US 2008/0178238).
Regarding claim 6, Avellan and O’Shaugnessy do not disclose the communication network according to claim 1, wherein the gateway controller is further configured to include encryption information in the website content data to restrict access to the website content data at the remote locations.  Khedouri discloses the delivery of content that is delivered to a user device in encrypted form and wherein the content is accessed by the device by a private key that is able to decode the encryption (Paras. [0020], [0057]).  It would have been obvious to one of ordinary skill in the art at the time of invention to modify Avellan and O’Shaugnessy to encrypt the data as taught by Khedouri since it would ensure that any intercepted data would be useless to the interceptor (Para. [0057]).
Regarding claim 20, Avellan and O’Shaugnessy do not disclose The communication network user terminal according to claim 18, wherein the controller is further configured to store the website content data as encrypted website content data in the storage, and to decrypt the encrypted website content data in response to a key to provide the website content data from the storage.  Khedouri discloses the delivery of content that is delivered to a user device in encrypted form and wherein the content is accessed by the device by a private key that is able to decode the encryption (Paras. [0020], [0057]), and wherein the devices are dedicated to the storage of the content/files (Para. [0040]).  It would have been obvious to one of ordinary skill in the art at the time of invention to modify Avellan and O’Shaugnessy to encrypt the data as taught by Khedouri since it would ensure that any intercepted data would be useless to the interceptor (Para. [0057]).
Response to Arguments
Applicant’s arguments with respect to claims rejected under 35 U.S.C. 103 have been considered but are not persuasive.  Applicant argues with substance:
Applicant's arguments regarding the O’Shaugnessy reference fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Rosenstein (US 2011/0055314); requests a full page load after a predetermined number of requests (Para. [0031])
Gao (US 2011/0307561); teaches distribution of popular content (Paras. [0044]-[0046])
Yahoo Buzz Launches: Popular Stories To Go On Yahoo Homepage by Michael Arrington; discloses Yahoo arranging news stories from linked 3rd party sites on homepage based on popularity
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE G ROBINSON whose telephone number is (571)272-9261.  The examiner can normally be reached on Monday - Thursday, 6:00 - 3:30 EST; Friday 6:00-10:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime Rojas can be reached on 571-270-5491.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 







/KYLE G ROBINSON/Examiner, Art Unit 3681       

/SAM REFAI/Primary Examiner, Art Unit 3681